DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 5-7 have been amended, claim 4 has been canceled, claims 1-3 and 5-20 remain pending, and claims 9-15 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is no support in the original specification for the exposed portion not being covered by any component of the shoe. There is no disclosure in the written description, and the drawings cannot definitively show the absence of any other component of the shoe.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dojan et al. (US 8,429,835), herein Dojan.
Regarding claim 1, Dojan discloses a shoe (shoe 10) comprising: a sole (midsole 42, outsole) comprising a sole heel end, a sole toe end, a sole heel region, a sole midfoot region, a sole metatarsal region, a sole ball region, and a sole toe region, the sole heel region extending longitudinally from the sole heel end toward the sole midfoot region, the sole midfoot region extending longitudinally from the sole heel region toward the sole metatarsal region, the sole metatarsal region extending longitudinally from the sole midfoot region toward the sole ball region, the sole ball region extending longitudinally from the sole midfoot region toward the sole toe region, the sole toe region extending longitudinally from the sole ball region to the sole toe end (as seen in Fig. 1A, 1B); an upper (composite panel 16) coupled to the sole, the upper comprising an upper heel end, an upper toe end, an upper heel region, an upper midfoot region, an upper metatarsal region, an upper ball region, an upper toe region, a rand region, a throat region, a throat opening, a collar region, a lateral side, and a medial side, the upper heel region extending longitudinally from the upper heel end toward the upper midfoot region, the upper midfoot region extending longitudinally from the upper heel region toward the upper metatarsal region, the upper metatarsal region extending longitudinally from the upper midfoot region toward the upper 

    PNG
    media_image1.png
    484
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    588
    media_image2.png
    Greyscale

Regarding claim 2, Dojan discloses that the inner layer may be one or more of faux leather, knitted fabric, or non-knitted fabric.

Regarding claim 6, Dojan discloses that the outer layer is adhered to only a portion of the inner layer (Fig. 1A, 1B).
Regarding claim 7, Dojan discloses that the entirety of the outer layer is adhered to the inner layer.
Regarding claim 8, Dojan discloses that the outer layer is present only within the rand region (Fig. 1A, 1B).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dojan, as applied to claim 1.
Dojan discloses that the inner layer may be made of a variety of different materials (column 7, line 38-column 8, line 60), but does not specifically disclose neoprene. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the inner layer with neoprene in order to use a material well known for use within shoe uppers which provides comfort and support to the foot of the user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dojan, as applied to claim 1, in view of Chandler (US 2,563,100).

Dojan discloses that the upper may have a variety of different styles (column 5, line 62-column 6, line 3), but does not specifically disclose that the chassis member overlaps the outer layer in the upper metatarsal region. Chandler teaches a shoe including an upper (vamp 18) and a chassis member (quarters 22). The chassis member at least partially overlaps the upper in an upper metatarsal region (as seen in Fig. 3, 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the chassis member of Dojan such that it overlaps the upper outer layer in the upper metatarsal region, as taught by Chandler, in order to provide a different style to the shoe, including a different aesthetic appeal and increased structure and support in the rear sides of the upper.
Regarding claim 17, Dojan discloses that the outer layer is present only within the rand region (Fig. 1A, 1B).
Regarding claim 18, Chandler teaches that the chassis member forms a portion of the upper within the upper metatarsal region, upper midfoot region, and upper heel region, wherein the chassis member forms a portion of the throat region and the throat opening, and wherein the inner layer forms a portion of the upper within the upper toe region, the upper ball region, and the upper metatarsal region (Fig. 3, 11).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dojan, as applied to claim 1, in view of Singer et al. (US 6,092,307), herein Singer.
Regarding claim 19, Dojan discloses that the shoe has an insole board member (midsole) and a cushion member (outsole), but does not disclose their specific structure. Singer teaches a shoe having a 
Regarding claim 20, Singer teaches that the cushion member may include a traction pattern (sockets 82) molded into the bottom surface of the cushion member (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a traction pattern on the bottom surface of the cushion member in order to provide improved traction to the bottom of the sole, preventing unwanted slipping. 
Singer teaches that the cushion member may comprise an EVA or plastic foam, but does not specifically disclose that the insole board member comprises thermoplastic polyurethane, and the cushion member comprises compression molded ethylene-vinyl acetate foam. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the insole board member of thermoplastic polyurethane, and the cushion member of compression molded ethylene-vinyl acetate foam in order to use materials well known for use within shoe soles .
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
	Applicant argues that Dojan does not disclose each and every limitation of amended claim 1. However, as seen in the rejection above, Dojan does disclose each and every limitation. Specifically, Dojan discloses that the outer layer extends adjacent the sole continuously from the upper toe region to at least the upper ball region (as seen in annotated Fig. 1A above, Fig. 1B). Dojan further discloses an exposed portion (as seen in annotated Fig. 1B above), the exposed portion being not covered by the outer layer and not covered by any component of the shoe, the exposed portion being at least in the collar region adjacent the throat opening (as seen in Fig. 1B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732